Citation Nr: 1600939	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  10-03 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hepatitis C.

3. Entitlement to service connection for jaundice, to include as secondary to hepatitis C.
 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to November 1999, from May 2000 to September 2000, from August 2004 to January 2005, and from July 2005 to September 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In August 2011 and January 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the claims file.  

In February 2012, the issue of entitlement to service connection for PTSD was denied and the issues of entitlement to service connection for hepatitis C and jaundice were remanded.  In June 2014, the decision regarding the PTSD claim was vacated so the Veteran could be afforded another hearing, which was held in January 2015.  The February 2011 remand actions have also been completed, and the hepatitis C and jaundice issues have also returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

Regrettably, the Board determines that another remand is necessary.  At the January 2015 hearing, the Veteran testified to current VA treatment for her PTSD and hepatitis C and related concerns.   The most recent VA treatment note associated with the claims file is dated in July 2012.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  Therefore, the appeal is remanded so that outstanding VA treatment notes may be added to the claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment notes for the Veteran dated from July 2012 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal, including a review of all evidence received since the October 2012 supplemental statement of the case (SSOC).  If any benefit sought remains denied, provide another SSOC to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a Decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



